DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS LAYER HAVING NONUNIFORM INTERNAL STRUCTURE, BATTERY LAMINATED SEPARATOR AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less." It is unclear what element (e.g., the surface of porous layer or one of the components of the porous layer) possesses the standard deviation of the whiteness index.
Claims 2–8 is directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a nonaqueous electrolyte secondary battery porous layer recited in claim 1" and include all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a nonaqueous electrolyte secondary battery porous layer recited in claim 1" and include all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a nonaqueous electrolyte secondary laminated separator recited in claim 9" and include all the limitations of claim 9. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
Statements in the preamble (e.g., nonaqueous electrolyte secondary) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (JP 2010-221455 A, hereinafter Miyazaki).
Regarding claim 1, Miyazaki discloses a nonaqueous electrolyte secondary battery porous layer,
wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less (TABLE 4, [0046]),
the whiteness index being defined in E313 of the American Standards Test Methods (TABLE 4, [0046]).
Regarding claim 2
one or more resins selected from the group consisting of polyolefin, a (meth)acrylate resin, a fluorine-containing resin, a polyamide resin, a polyester resin, and a water-soluble polymer (see polyester, [0048]).
Regarding claim 6, Miyazaki discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer, comprising
a heat-resistant filler (see inert particles, [0021], [0048], TABLE 1).
Regarding claim 7, Miyazaki discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the heat-resistant filler contains an inorganic filler (see inert particles, [0021], [0048], TABLE 1).
Regarding claim 8, Miyazaki discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the inorganic filler contains one or more inorganic substances selected from the group consisting of alumina, boehmite, aluminum hydroxide, magnesium hydroxide, magnesium oxide, titanium oxide, and silica (see inert particles, [0021]).

Claim(s) 1 and 3–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardamone et al. (US 2004/0261192 A1, hereinafter Cardamone).
Regarding claim 1, Cardamone discloses a nonaqueous electrolyte secondary battery porous layer,
wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less (WI STDEV, [0141]),
the whiteness index being defined in E313 of the American Standards Test Methods (ASTM E313, [0072]).
Regarding claim 3, Cardamone discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer, comprising
a polyamide resin (see Kevlar, [0141]).
Regarding claim 4, Cardamone discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the polyamide resin is an aramid resin (see Kevlar, [0141]).
Regarding claim 5, Cardamone discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the aramid resin is one or more aramid resins selected from the group consisting of poly(paraphenylene terephthalamide), poly(metaphenylene terephthalamide), and a paraphenylene terephthalamide/metaphenylene terephthalamide copolymer (see Kevlar, [0141]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9–11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawaguchi et al. (US 2011/0269010 A1, hereinafter Sawaguchi).
Regarding claim 9, Sawaguchi discloses a nonaqueous electrolyte secondary battery laminated separator (FIG. 1, [0047]),
wherein a nonaqueous electrolyte secondary battery porous layer (23b) is stacked on one surface or both surfaces of a polyolefin porous film (23a, [0049]).
Sawaguchi does not explicitly disclose:
wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less,
the whiteness index being defined in E313 of the American Standards Test Methods.

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 10, Sawaguchi discloses a nonaqueous electrolyte secondary battery comprising:
a nonaqueous electrolyte secondary battery porous layer (23b, [0047]).
Sawaguchi does not explicitly disclose:
wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less,
the whiteness index being defined in E313 of the American Standards Test Methods.
The instant specification discloses the claimed standard deviation of whiteness index indicates the porous layer has a nonuniform internal structure (see nonuniformity, [0021]). 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 11, Sawaguchi discloses a nonaqueous electrolyte secondary battery comprising:
a nonaqueous electrolyte secondary battery laminated separator (23, [0094]),
wherein a nonaqueous electrolyte secondary battery porous layer (23b) is stacked on one surface or both surfaces of a polyolefin porous film (23a, [0049]).
Sawaguchi does not explicitly disclose:
wherein a standard deviation of whiteness index is 0.06 or more and 0.91 or less,
the whiteness index being defined in E313 of the American Standards Test Methods.
The instant specification discloses the claimed standard deviation of whiteness index indicates the porous layer has a nonuniform internal structure (see nonuniformity, [0021]). 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725